Citation Nr: 0501925	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  02-09 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for lumbar disc 
disease, including as secondary to service-connected right 
knee disability.

2.  Entitlement to service connection for major depressive 
disorder, including as secondary to service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1988 to March 
1992.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied service connection for the 
disabilities listed above.

The Board notes that, on his June 2002 substantive appeal (VA 
Form 9), the veteran indicated that he desired to appear at a 
hearing before a Veterans Law Judge at the VA Central Office 
in Washington, DC.  However, in a January 2003 written 
statement, the veteran indicated that he would not be able to 
attend his hearing and, therefore, cancelled it.  The Board 
concludes, then, that all due process has been met with 
respect to the veteran's Board hearing request.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).

The issue of service connection for major depressive disorder 
is addressed below in the Remand portion of this decision, 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA provide notification if further 
action is required on the part of the veteran.


FINDING OF FACT

The competent and probative medical evidence of record 
preponderates against a finding that the veteran's lumbar 
disc disease is causally related to his active military 
service or to his service-connected right knee disability.




CONCLUSION OF LAW

The veteran's lumbar disc disease was not incurred in or 
aggravated by his active military service and was not 
manifested within one year after separation from service, nor 
is it secondarily related to his service-connected right knee 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's September 1987 enlistment examination shows 
that his spine and other elements of the musculoskeletal 
system were normal, and he reported no medical history of 
recurrent back pain.  A June 1989 treatment record showed the 
veteran complained of sharp pain traveling from the back of 
his neck to both shoulders.  It caused stiffness, and had 
begun the day before while he was weightlifting.  The 
assessment was musculoskeletal pain.  In November 1989, the 
veteran again reported no history of recurrent back pain.  A 
March 1992 separation examination report gave no indication 
the veteran had any back disorder.

Service connection is currently in effect for postoperative 
residuals of degenerative joint disease in the right knee.  
The disability evaluation is 30 percent, effective since 
August 1995.

In April 1997, the veteran underwent VA joints examination.  
He believed his knee had affected his back.  He stated that 
he injured his back while in service, putting up a tent.  He 
said he was placed on light duty, was given Motrin, and 
recovered.  Pain would be aggravated when he stood or sat for 
a long period of time.  He had some pain in his neck from 
sitting or standing.  On clinical evaluation, the veteran had 
a normal gait.  He could flex his lumbar spine to 70 degrees 
and extend to 30 degrees.  He had 30 degrees of bilateral 
lateral flexion.  He had some muscle spasm along the left 
lateral paraspinal musculature.  There were negative 
straight-leg-raising signs.  He had good plantar and 
dorsiflexion.  He had no loss of sensation in his thighs or 
legs.  The veteran had absent reflexes in his knees and 
ankles, right and left.  The impression included lumbar and 
muscular spasm, possible disc.

Outpatient reports dated from October 1996 to August 1997 
show the veteran reported an injury to his back in 1990 when 
he lifted something.  On examination, lumbosacral spine X-
rays revealed a mild curvature, with convexity to the left 
side.  There was some pain in the low back area at L5 (the 
fifth lumbar vertebra) when the veteran first got up in the 
morning, and there was the most pain upon extreme forward 
flexion.  The assessment was chronic low back pain.

A December 1999 private treatment record shows the veteran 
had been lying on the ground putting up tiles.  He was in a 
crouched position, stood all the way up, and felt a pull in 
his lower back.  He had increased pain with sitting, changing 
position, and rolling over in bed.  Pain shot to his right 
hip.  He denied pain or tingling down either leg or change in 
bowel or bladder habits.  He denied any previous back injury.  
The veteran moved with guarded positioning, and his gait was 
antalgic.  Palpation of the lower back elicited some 
discomfort along the paraspinal musculature of the lumbar 
area.  Straight leg raising was negative.  Flexion was to 20 
degrees.  Extension was to 10 degrees.  Lateral bending was 
to only 10 degrees.  There was no tenderness over the S1 
(first sacral) joints bilaterally or over the sciatic notch.  
X-rays of the lumbar spine showed good disc space and no 
acute changes.  The assessment was lumbar strain.

A January 2000 private treatment record shows the veteran had 
sustained a work-related injury in December 1999.  He 
experienced significant pain.  He reported some improvement 
since his December 1999 treatment.  Inspection of the lumbar 
back showed no obvious edema or ecchymosis.  The veteran had 
tenderness to palpation over the right paraspinous muscle at 
about the level of L3.  He could flex to 30 to 45 degrees, 
and then complained of discomfort.  He could fully extend to 
20 degrees without discomfort.  Side flexion to the left was 
20 degrees, without discomfort.  Side flexion was to 20 
degrees on the right, with some discomfort.  He had rotation 
of the lumbar spine to 15 to 20 degrees.  The assessment was 
lumbar strain improved, but still symptomatic.
In an October 2000 written statement, C.C., D.C., indicated 
that the veteran had told him he suffered a service related 
right knee injury.  He then suffered an on the job injury to 
his low back.  It was noted he had some degeneration in his 
lumbar spine.  This prolonged his recovery from his on-the-
job injury.  The veteran related to C.C. that his gait 
pattern was altered because of his knee injury, and posited 
that this altered gait pattern might have contributed to the 
degeneration in his lumbar spine over the years.  C.C. opined 
that the right knee injury strongly contributed to and was 
linked to the degeneration in the veteran's low back.

In June 2001, the veteran testified before a Decision Review 
Officer at the RO.  The veteran stated that while in service, 
he was a member of the basketball team.  He described an 
incident when he went up for a rebound and came down on his 
leg wrong.  At the same time, he felt something in his back 
snap.  Over time, he said it continued to get worse.  At the 
time, he went to sick call, was given Motrin for his back, 
and was put on light duty.  The doctor diagnosed a muscle 
strain.  He testified that that was the only time he sought 
treatment for his back in service.  The first time after 
service when he sought treatment for his back was when he 
reinjured it in December 1999.  He stated that he was not 
doing anything strenuous when he reinjured it.  He got up 
from the floor and his back snapped.  Over a period of years, 
his back got weaker because of his knee.  He used his back to 
compensate for his knee when lifting something.  The veteran 
stated that Dr. C had stated that his back trouble was in 
direct relation to his knee, because of his inability to lift 
properly and because of how it affected his walking and 
standing.  He had difficulty standing for more than five 
minutes, and needed his cane.  He said he could no longer 
exercise to relieve stress.

In December 2003, the veteran underwent VA examination.  His 
claims file was not reviewed.  He had mainly back and right 
knee conditions.  The veteran reported that since his right 
knee injury in service he suffered low back pain.  In 1999, 
it was aggravated when he got up and heard a "pop" in his 
low back.  The veteran felt intermittent numbness in the left 
lower extremity when standing for a long time.  A July 2003 
computed tomography (CT) scan of the lumbar spine showed an 
L4-5 disc bulge, indenting thecal sac, and L5-S1 disc 
protrusion.  The veteran reported that his back pain was more 
severe than his knee condition and caused him to have trouble 
lifting heavy weight.  He used a cane for ambulation.  The 
veteran reported that his back condition affected his social 
life and occupational activity.  A lumbar spine CAT scan 
showed diffuse anular disk bulging indenting the thecal sac 
and disk desiccation with central disk protrusion indenting 
the thecal sac.  There was mild facet joint hypertrophy.  The 
impression was disk desiccation, with facet joint hypertrophy 
and central disk material at L5-S1 indenting the thecal sac, 
as well as narrowing  of the intervertebral foramen 
bilaterally and diffuse annular disk bulging at L4-5.  The 
diagnosis was degenerative joint disease of the lumbosacral 
spine.

In a March 2004 written statement, N.G., D.C., indicated the 
veteran had pain in his lower back that was moderate to 
severe.  He had a history of previous work injury.  That 
injury resolved within six months, and he was returned to a 
full work status.  However, the veteran indicated that he 
filed for VA benefits in 1995 because his back hurt so much.  
Lumbar ranges of motion were reduced.  Dr. G opined that the 
veteran's back condition "is at least likely related to his 
service related condition due to changes in posture and 
weight bearing."

In March 2004, the veteran again underwent VA examination.  
He recalled injuring his back with a twisting injury playing 
basketball while in service.  He reported that the injury was 
not documented.  There was also history of an industrial 
injury to the low back, which the veteran sustained several 
years after service, in February 1999.  At that time, the 
veteran denied any previous back injury.  Lumbar spine X-rays 
demonstrated unremarkable lumbar disc spaces and no acute 
changes.  He was given a diagnosis of lumbar sprain.  The 
veteran stated that his back bothered him frequently during 
the day.  He had difficulty lifting because of his knee 
disability.  Because he was tall, he had to bend over to talk 
to people, and that hurt his back.  The veteran complained of 
pain in his back.  He found it difficult to squat or lift 
because of his knee, and this caused back injury.  He also 
reported that he twisted his back at the same time he twisted 
his knee in service.  He overcompensated regarding his back 
because of his knee.  He said his back only felt good when he 
was lying down.

On examination, there was mild diffuse tenderness across the 
low back.  There was negative straight leg raising 
bilaterally.  Motor and sensory examination of the lower 
extremities was intact.  Deep tendon reflexes were intact.  
The veteran was able to stand on his heels and toes.  He used 
a cane to ambulate.  Holding onto his cane with his left 
hand, he was able to forward flex to 60 degrees and extend to 
20 degrees at the waist.  There was an MRI done in 2003 and 
there was no change from a June 2000 MRI, where there was a 
midline annular tear at L4-L5 and a small disc protrusion at 
L4-L5 and L5-S1, which was unchanged from a previous study 
and not causing any nerve root compromise.  The veteran also 
had an EMG/nerve conduction study in June 2003, which was 
noted to be normal according to the chart, without evidence 
of radiculopathy.  X-rays of the lumbosacral spine in 
June 2003 showed evidence of minimal bone spurring on L5-S1, 
compatible with the mild degenerative disc disease of the 
lower lumbar spine.

The diagnosis was degenerative lumbar disc disease with 
abnormal lumbar MRI described above, and with a history of an 
industrial lumbar sprain in 1999.  The examiner indicated 
that there was no documentation in the veteran's military 
medical record of an injury to his back.  There was 
documentation of an industrial injury to the back in 1999.  
The examiner opined that there was no reason to believe that 
the right knee arthralgia with patellofemoral syndrome, and 
after a lateral meniscectomy in 1991, contributed to the 
lumbar disc disease.

II. Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
1 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  Considering both the 
decision of the Court in Pelegrini and the opinion of the 
General Counsel, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

In a February 2004 letter, the RO informed the veteran of the 
VCAA and its effect on his claim.  In addition, the veteran 
was advised, by virtue of a detailed May 2002 statement of 
the case (SOC) and November 2004 supplemental statement of 
the case (SSOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claim.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish entitlement to 
service connection.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the November 2004 SSOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. §§ 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
and for the additional reasons discussed below in this 
decision, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Service Connection - Back Disorder

Pursuant to 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  Service connection connotes many 
factors, but basically it means that the facts, as shown by 
evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service.  
Moreover, a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease in service.  38 C.F.R. § 3.303(a).  See 
Pond v. West, 12 Vet. App. 341 (1999); Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The law also provides that certain chronic diseases such as 
arthritis, even if not shown in service, may be presumed to 
have been incurred therein if manifested to a compensable 
degree within one year after service. 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Where there is a chronic disease shown as such in 
service (or within a pertinent presumption period under 
38 C.F.R. § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In addition, service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Moreover, when 
aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
has stated that "a veteran seeking disability benefits must 
establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."   
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

The veteran has contended that his diagnosed lumbar disc 
disease is related directly to an undocumented injury he 
incurred in service, or, alternatively, is secondarily 
related to his service-connected right knee disability.

The evidence associated with the veteran's claims file 
clearly shows he has a current low back disorder.  It was 
most recently diagnosed as lumbar disc disease in March 2004, 
and degenerative disc disease of the lower lumbar spine was 
noted on X-rays in June 2003.  However, the Board simply 
cannot conclude that the veteran's lumbar disc disease is 
related either to his service-connected right knee disability 
or directly to his military service.  There is no evidence of 
record showing disc disease or arthritis of the back in 
service or within the first post-service year.

Drs. C and G both opined that the veteran's back disorder was 
related to his right knee disability.  The Board notes that, 
while Dr. G indicated that the veteran's right knee was the 
likely cause of his back disorder and that the veteran's 
post-service back injury had fully resolved, there is no 
indication that Dr. G reviewed the veteran's service medical 
records or his previous treatment records.  Indeed, it 
appears Dr. G merely repeated information given to him by the 
veteran, indicating that the veteran had returned to work six 
months after his injury in 1999.  Dr. G did not explain why 
he believed that the veteran's 1999 injury had completely 
resolved itself.  Furthermore, while Dr. C also opined that 
the veteran's right knee was strongly related to his back 
disorder, the written statement also contains no indication 
that Dr. C reviewed either the veteran's service records or 
his previous medical records.  Again, it appears Dr. C only 
knew that the veteran had an altered gait because the veteran 
made the statement.  Dr. C never provided a rationalization 
for his conclusion that the veteran's back disorder was 
related to an altered gait, which was due to his right knee 
disability.  A bare conclusion, even one reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Conversely, the March 2004 VA examiner's report showed he 
fully reviewed the veteran's claims folder.  The examiner 
made specific reference to the veteran's post-service back 
injury in 1999.  This examiner opined, after reviewing all 
the information and examining the veteran, that there was no 
reason to believe that the veteran's right knee disability 
caused his back disorder.

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
An initial review of Dr. C's and G's statements might appear 
to support the veteran's claim, but a close analysis shows 
that they do not.  Neither medical professional factually 
establishes or explains the sequence of medical causation 
using the facts applicable in the veteran's case.  Such 
speculation is not legally sufficient to establish service 
connection.  See Stegman v. Derwinski, 3 Vet. App. at 230; 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful that 
we cannot make our own independent medical determinations, 
and that we must have plausible reasons, based upon medical 
evidence in the record, for favoring one medical opinion over 
another.  Evans v. West, supra; see also Rucker v. Brown, 10 
Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).  Thus, the weight to be accorded the various 
items of evidence in this case must be determined by the 
quality of the evidence, and not necessarily by its quantity 
or source.

Most probative and convincing is the March 2004 VA examiner's 
opinion, because he reviewed the veteran's claims file and 
provided a complete rationale for his conclusions.

Finally, the Board notes that the veteran's service medical 
records are silent for any complaint of or treatment for a 
lower back injury in service.  However, not only is there no 
documentation of such an injury, but there was no complaint 
or clinical finding of a back disorder at separation from 
service.  While the veteran contends that he incurred such an 
injury, and the Board has no reason to doubt his contention, 
without a record, we are unable to seek an opinion as to 
whether the veteran's current back disorder is related.  
Furthermore, no medical opinion of record links the veteran's 
back disorder with an incident in service.  Therefore, direct 
service connection also cannot be granted for the veteran's 
back disorder.

As the evidence preponderates against the claim for service 
connection for the veteran's lumbar disc disease, including 
as secondary to a right knee disability, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

ORDER

Service connection for lumbar disc disease, including as 
secondary to service-connected right knee disability, is 
denied.


REMAND

Under the VCAA, detailed above, the Board finds that 
additional evidentiary development is necessary before final 
adjudication of the veteran's claim for service connection 
for major depressive disorder, including as secondary to his 
service-connected right knee disability.

The Board notes that the veteran underwent VA mental 
disorders examination in December 2003.  As part of the 
diagnosis, the examiner indicated that the veteran had a 
"mood disorder due to medical conditions; i.e., knee and 
back."  The veteran's knee disability is service connected.  
However, his back disorder, per the present decision, is not.  
Therefore, the Board believes that a remand is necessary to 
afford the veteran an additional VA mental disorders 
examination to determine, if possible, the specific etiology 
of any mental disorder, including a mood disorder, found to 
be present, and particularly whether there is a secondary 
relationship to the service-connected knee disorder.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The veteran should be requested to provide 
the names and addresses of all VA and non-VA 
medical providers who have treated him for the 
disorder at issue.  The RO should then request 
all additional pertinent medical records from 
these medical providers.


2.  The veteran should be scheduled for an 
appropriate VA examination (e.g., mental 
disorders) to determine the etiology of any 
mental disorder found to be present.  All 
indicated tests and studies should be performed 
and all clinical findings reported in detail.

a.  The examiner should be requested to 
provide an opinion concerning the etiology of 
any mental disorder found to be present, to 
include whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability) that any currently diagnosed 
mental disorder was caused by military 
service, including findings noted in the 
veteran's service medical records, or whether 
such an etiology or relationship is unlikely 
(i.e., less than a 50-50 probability).

b.  The examiner should also be asked to 
provide an opinion as to whether it is at 
least as likely as not that any currently 
diagnosed mental disorder was caused by the 
veteran's service-connected right knee 
disability, or whether such an etiology or 
relationship is unlikely.  In so doing, the 
examiner should specifically address the 
opinion expressed in the December 2003 VA 
examination report in the claims file.  If a 
relationship is found, the examiner should 
determine, if possible, how much of the 
veteran's mental disorder is related solely 
to his right knee disability as opposed to 
other cause(s) or disorder(s).  If the 
examiner is unable to make such a 
determination, he or she should so state.

c.  Note:  The term "as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is as 
medically sound to find in favor of causation 
as it is to find against it.

d.  A rationale should be provided for all 
opinions offered.  The veteran's claims file 
must be made available to the examiner for 
review in conjunction with the examination, 
and the examination report should indicate 
whether the veteran's medical records were 
reviewed.

3.  Thereafter, the RO should readjudicate the 
veteran's claim for service connection for major 
depressive disorder.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided with an SSOC.  
The SSOC should contain notice of all relevant 
actions taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the issues 
currently on appeal since the November 2004 SSOC.  
An appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


